


Independent Consultant & Contractor Agreement


This Independent Consultant & Contractor Agreement (“Agreement”) is made by and
between Aerohive Networks, Inc., a Delaware corporation with its principal
offices located at 330 Gibraltar Avenue, Sunnyvale, California, 94089 (which,
together with its parent or subsidiary entities shall be hereinafter referred to
as, "Aerohive" or the “Company”), and
Name:
Gordon C. Brooks
Principal Address:
[Address]
Place of Incorporation:
N/A





(hereinafter, "Consultant"). The term “Consultant” shall refer to and include,
collectively, any employees, agents, affiliates, consultants or contractors of
or directly engaged by the Consultant performing services for Aerohive
hereunder.


By signing this Agreement, the parties agree to the terms and conditions set
forth on this page and on the attached Terms and Conditions. This Agreement is
effective as of September 1, 2015 (“Effective Date”), and will automatically
terminate on December 1, 2015 (“Termination Date”), unless renewed, extended or
earlier terminated pursuant to Section 5 of the attached Terms and Conditions.
Each person signing this Agreement represents and warrants that such person is
fully authorized to execute and enter into this Agreement on behalf of the
company or entity named above and below with respect to his or her signature.
Gordon C. Brooks, an individual
AEROHIVE NETWORKS, INC.
 
 
/s/ Gordon C. Brooks
/s/ David Flynn
Name: Gordon C. Brooks
Name: David K. Flynn
Title:
Title: President & C.E.O.
Dated: August 28, 2015
Dated: August 28, 2015
 
 
Business Contact:
Business Contact:
Tel: [Phone]
Tel: 408-510-6142
E-mail: [E-mail address]
E-mail: DFlynn@aerohive.com
Tax ID: [Tax ID]
 

Confidential Information and Invention Assignment Agreement entered on January
16, 2013 (the “NDA”).
Agreement to Arbitrate Disputes and Claims entered on October 5, 2013 (the
“Arbitration Agreement”)




Terms and Conditions


In consideration of the promises contained and consideration provided in this
Agreement, Aerohive agrees to retain Consultant to perform certain services
subject to the terms and conditions set forth below and in the Statement of Work
attached as Exhibit A (which Exhibit A, together with the other exhibits
attached hereto, are incorporated into this Agreement in full by reference as
material parts hereof).


1.    Statement of Work. The services that Consultant is to perform and/or
deliverables that the Consultant is to provide under this Agreement are
identified in the attached Statement of Work (the “Services”).
2.    Compensation. The compensation to be paid Consultant pursuant to this
Agreement shall be in consideration for all Services rendered. Payment will be
made in the amount and manner specifically provided in the payment schedule
attached hereto as Exhibit B, and the total amount due or owing Consultant for
Services performed hereunder shall not exceed the specified identified maximum
amount, unless and to the extent Aerohive and Consultant agree in writing to a
greater amount in the form of an amendment to Exhibit B. Consultant hereby
waives, as a material inducement to Aerohive’s agreement to enter this
Agreement, any right to assert a claim or cause against Aerohive based on an
oral or other modification or amendment of the terms and conditions of this
Agreement, the scope of Services or right to payment hereunder, and Consultant
agrees that it will not assert any such claim or cause against Aerohive (whether
under the law of contract, quasi-contract or otherwise) or introduce into
evidence any such oral or other modification or amendment, unless and to the
extent such modification or amendment is agreed to in writing




--------------------------------------------------------------------------------




by Aerohive. Consultant may not rely on any oral or other modification or
amendment of or to the terms and conditions of this Agreement, the scope of
Services or right to payment hereunder, unless and to the extent agreed to in
writing by Aerohive.
Consultant will submit to Aerohive a written report of work completed and
prepare written statements detailing amount of work completed for each invoice
period.
3.    Travel and Other Expenses. Unless and to the extent expressly provided on
Exhibit B, the compensation to be paid Consultant is intended to be an “all-in”
fee and Consultant shall be solely liable and responsible for any fees, costs,
expenses and liabilities incurred in connection with this Agreement or in the
performance of any of the Services, and Consultant waives any right, claim or
expectation to recovery or reimbursement, from Aerohive or otherwise, to any
such other fees, costs, expenses or liabilities.
4.    Term. The term of this Agreement will begin on the Effective Date and will
run until the Termination Date, unless renewed, extended or earlier terminated
by the parties as provided herein.
5.    Termination.    Aerohive may terminate this Agreement or any of the
Services to be provided hereunder without cause at any time, and for any or no
reason, by giving Consultant written notice of termination as provided on
Exhibit A (“Termination for Convenience Notice Period”), and either party may
immediately terminate this Agreement or any of the Services to be provided with
cause at any time by giving the other written notice of such cause. The
effective date of such termination for convenience by Aerohive will occur upon
expiration of the indicated Termination for Convenience Notice Period. The
effective date of such termination for cause by either party will occur
immediately upon delivery of such written notice.
(a)
Termination with cause is appropriate in the event (i) of a breach by the other
party of a material obligation hereunder or the NDA, (ii) the death or
disability of Consultant, or (iii) the insolvency or bankruptcy or a reasonably
apparent inability or unwillingness of or by the other party to perform its
material obligations hereunder.

(b)
Upon the termination or expiration of a Statement of Work or of this Agreement,
with or without cause and for any or for no reason, the terminating party will
not be liable to the other party because of the fact or act of such termination
for damages on account of the loss of prospective profits, expected business,
good will, or on account of expenditures, leases or commitments in connection
with the business of Aerohive or of Consultant, or for any other reason
whatsoever flowing from the fact or act of such expiration or termination.

(c)
Aerohive’s sole obligation and liability to Consultant arising from the fact or
act of termination or expiration shall be payment for: (a) Services actually and
reasonably performed up to the effective date of termination or expiration (on
the part of Aerohive), and (b) reasonable completion of Services actually
requested up to the effective date of termination or expiration (on the part of
Consultant, provided that Aerohive has made or is capable of making payment due
and owing with respect to such Services). However, the fact or act of
termination or expiration shall not otherwise relieve either party from any
other obligation, liability or duty to the other, whether expressly provided
herein, under the NDA or under law.

6.    Survival of Obligations. The following obligations will survive
termination or expiration of this Agreement for any reason, except as provided
in this Agreement:
(a)
Obligations relating to non-use and non-disclosure of Confidential Information,
as provided in the NDA;

(b)
Obligations to make payments of amounts that are due prior to termination or
expiration; and

(c)
Obligations specifically set forth in Sections 5, 6, 8, 12, 13, 14, and 17
through 31.

7.    Inspection and Acceptance. Consultant’s failure to perform the Services or
deliver the deliverables, consistent with the Statement of Work set forth in
Exhibit A and reasonable standards therefor, and/or failure to correct
identified deficiencies promptly upon Aerohive’s request, shall constitute a
material breach of this Agreement and be a basis for immediate termination by
Aerohive.
8.    Warranty and Standards for Performance of Work. Consultant warrants that
Consultant will perform all work under this Agreement in accordance with the
standards and practices of professional care, skill and diligence customarily
observed by similar service providers under similar circumstances.




--------------------------------------------------------------------------------




9.    Independent Status. It is the express intention of the parties to this
Agreement that the Consultant is and shall continue to act throughout the Term
and in conjunction with the performance of any Services hereunder: (a) as an
independent contractor, and (b) not as an employee, agent, joint venturer, or
partner of Aerohive. Nothing in this Agreement shall be interpreted or construed
as creating or establishing an employment relationship between Aerohive and
Consultant, or any reasonable expectation or basis for reliance on the part of
Consultant of such a relationship existing or developing during the term hereof.
Both parties understand and agree that Consultant may perform services for
others during the term of this Agreement.
10.    Performance of Services/Use of Aerohive Resources. The parties understand
and agree that Consultant will have the sole discretion to determine the method,
means, and location of performing the Services, and that Aerohive has no right
to, and will not, control or determine the method, means, or place of the
performance of the Services, except for such Services which, by their nature,
require performance at Aerohive’s facilities and in conjunction or cooperation
with Aerohive’s employees. In the event Consultant is authorized to use Aerohive
resources to perform Services or provide products hereunder, Consultant agrees
to use such resources exclusively in connection with such Services and/or
products, and for no other purpose.
1.
Employment of Assistants/Insurance/Safety. N/A



12.    Obligations of Consultant.
(a)
Consultant is solely responsible for all taxes, withholdings, and other similar
statutory obligations with respect to itself and its employees, agents or
affiliates.

(b)
Consultant agrees and understands with respect to itself and its employees,
agents or affiliates. that it is not entitled to and will not be eligible to
receive any of the benefits which Aerohive may make available to its employees,
such as group insurance, workers' compensation, disability insurance, vacation,
sick pay, profit-sharing, incentive compensation, bonus or commission programs,
stock purchase or stock award programs, or retirement benefits.

13.    Confidential Information.
(a)
Consultant understands that during the course of performing the Services
hereunder, it may receive or have or obtain access to Confidential Information
of Aerohive or its clients. Accordingly, Consultant understands and agrees that
any such Confidential Information disclosed to Consultant, intentionally by
Aerohive or otherwise, shall be subject to the terms and conditions of the NDA
entered by the parties and identified above, and deemed incorporated in full as
a material part hereof.

(b)
Consultant will not, during the Term, improperly use or disclose any proprietary
information or trade secrets of any former or current employer or other person
or entity with which Consultant has a duty to keep in confidence, and that
Consultant will not bring onto the premises of Aerohive any unpublished document
or proprietary information belonging to such employer, person or entity unless
consented to in writing by such employer, person or entity.

(c)
Consultant recognizes that Aerohive has received and in the future will receive
from clients and third parties confidential or proprietary information which is
subject to a duty on Aerohive's part to maintain in strict confidence and to use
only for certain limited purposes. Consultant agrees that Consultant owes
Aerohive and such third parties, during the Term and thereafter, a duty to hold
all such confidential or proprietary information in the strictest confidence and
not to disclose it to any person, firm or corporation or to use it except and to
the specific extent necessary to carry out the Services for Aerohive expressly
provided hereunder. Consultant acknowledges, understands and agrees that its
improper disclosure of such confidential or proprietary information, intentional
or otherwise, will cause immediate, serious and irreparable injury to Aerohive,
its clients and third parties, for which inadequate remedy exists at law.

(d)
Consultant represents that performance of all the terms of this Agreement,
including the performance of Services hereunder, will not breach any agreement
to keep in confidence confidential information acquired by Consultant prior to
the execution of this Agreement or otherwise, to Consultant’s knowledge, the
trade secret, patent, copyright or other intellectual property right of a third
party.

(e)
Upon the termination of this Agreement, or upon Aerohive's earlier request,
Consultant will deliver to Aerohive all of Aerohive's property or Confidential
Information that Consultant may have in Consultant's possession or control.





--------------------------------------------------------------------------------




(f)
In the event Consultant employs assistants Consultant will assure that such
employees are bound by confidentiality terms at least as stringent as those set
forth herein and in the NDA.

14.    Inventions.    N/A
15.    Employment Eligibility. Consultant represents and warrants that:
Consultant and all persons it employs to perform Services hereunder are citizens
of the United States or holders of a valid and current Alien Registration
Receipt Card and eligible to hold employment and perform the Services, under the
laws of the United States and the State of California (or are otherwise legally
fully able and authorized to perform the Services in the country or geographic
area in which such Services are to be provided).
16.    Gratuities/Business Dealings. Consultant represents and warrants that it
has not offered or given, and shall not offer or give, to Aerohive or any its
employees, agents or affiliates, any gratuity, payment or benefit (other than
the performance of Services expressly provided hereunder) in order to secure any
favor or business from Aerohive, or to influence Aerohive with respect to this
transaction or business generally between the parties. Consultant shall promptly
disclose to Aerohive in writing any separately existing or previous employment
or other work relationship or investment interest of any manner, involving
Consultant and Aerohive, and their respective employees, agents or affiliates.
Consultant acknowledges receipt of or an opportunity to review Aerohive’s Code
of Business Conduct (“Code”), and agrees to abide in all material respects by
its terms and conditions during the term of this Agreement. The Code is also
available for review via Aerohive’s website at www.Aerohive.com.
17.    Stock Trading Policy.     All Aerohive contractors and consultants,
including Consultant, are prohibited from trading in Aerohive stock at any time
when in the possession of Material, Non-public Information about Aerohive or our
business. Material, Non-public Information is any information concerning
Aerohive’s business, prospects, strategic decisions or direction, financial
condition, major sales or customer developments, or significant operational or
legal information, developments or liabilities that an investor might consider
important in deciding whether to buy or sell Aerohive stock, or which could
affect the market price for Aerohive stock. Examples of Material, Non-public
Information include, but are not limited to: actual or estimated quarter-end or
year-end financial results or changes in condition; possible mergers,
acquisitions or divestitures; purchases or sales of investments in companies;
significant customer contract “wins” or losses; significant product discoveries
or developments; threatened or actual major litigation or developments in
pending cases, for or against Aerohive; threatened or actual actions against
Aerohive by regulatory entities or reporting of financial errors or
irregularities; and major events relating to Aerohive’s business or changes in
business strategies, or key executive departures. Consultant agrees to abide by
this policy.


18.    Solicitation of Employment. Consultant agrees, during the Term and for
the period of six (6) months thereafter, (a) not to recruit, solicit or inquire
for employment, directly or indirectly, or to advise or assist others in
recruiting, soliciting or inquiring for employment, any then-current Company
employee, or (b) to advise or assist others, directly or indirectly, in
soliciting or transferring Company business to any other party.
19.    Compliance with Laws; FCPA Compliance. Consultant agrees to comply, at
all times during the Term, with all applicable governmental laws, statutes,
ordinances, rules, regulations and other requirements, including such pertaining
to environmental protection, wage, equal employment, non-discrimination, and
workplace health and safety. Consultant and each of its employees, agents or
Affiliates, shall at all times when performing Services, fully comply, in all
material respects, with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001.  No part of the proceeds of any compensation, commission or
retainer fee, as applicable paid to Consultant under this Agreement, will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
Upon Aerohive’s reasonable request, Consultant agrees to provide prompt
assurance and evidence of Consultant’s active compliance with any and all such
governmental requirements.
20.    Enforceability of Agreement/Venue and Jurisdiction. The parties agree
that any dispute in the meaning, effect, or validity of this Agreement, and any
cause, claim or action arising from this Agreement (and any Services or products
provided hereunder), shall be governed by, enforceable under and resolved in
accordance with the laws of the State of California, without regard to the
conflict of laws provisions. The parties further agree that if one or more
provisions of this Agreement are held to be unenforceable under applicable
California law, such provision(s) shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted and given effect as if such
provision were so excluded. The parties consent to Santa Clara County,
California, and any United States District Court or Superior Court of competent
jurisdiction located within its boundaries, as the exclusive venue and
jurisdiction of any litigation or other dispute resolution modality; except that
either party may take action in any jurisdiction to prevent disclosure of
Confidential Information, or to enforce a judgment or other decision.




--------------------------------------------------------------------------------




21.    Assignment. Neither party may assign this Agreement without the express
written consent of the other party; provided, however, that Aerohive may assign
its rights and obligations hereunder to a subsidiary or affiliated entity, or to
a successor entity in the event of corporate merger, acquisition or other form
of corporate reorganization, or acquisition of substantially all of Aerohive’s
assets or common stock.
22.    Arbitration. The parties agree that any and all disputes that either
party may have with the other party which arise out of this Agreement, or any
right or obligation hereunder, shall be resolved through final, binding and
non-appealable arbitration in Santa Clara County, California in accordance with
the rules and regulations of the American Arbitration Association then
in-effect, and as provided in the Arbitration Agreement (which terms are
incorporated here in full as a material part by reference). Both parties
understand and agree that the arbitration shall be instead of any civil
litigation and that the arbitrator’s decision shall be final, binding and, upon
entry by a court of competent jurisdiction, non-appealable to the fullest extent
permitted by law and enforceable by any court having jurisdiction thereof.
Filing a judicial action or recording a notice of pending action, order of
attachment, receivership, injunction, or other provisional remedies shall not
waive arbitration rights nor is recourse to such judicial relief precluded by
the existence or availability of arbitration hereunder. The parties shall split
equally the arbitrator’s fees.
23.    Intellectual Property; Specific Indemnity. N/A
24.    General Indemnity.    Subject to the other express provisions herein,
including the indemnity provisions above, each party agrees to defend, indemnify
and hold the other party (including such party’s officers, directors, employees,
agents and affiliates) harmless from and against all Damages, to the extent any
such Damages asserted by a third party arise from the indemnifying party’s
negligence, misconduct, fraud or breach of any material obligation hereunder
(including to the extent a result form the acts or omissions of such
indemnifying party’s officers, directors, employees, agents and affiliates), and
including specifically, any claim or right to contribution from Aerohive for
injury to person or property of any employee, agent or affiliate of Consultant.
Consultant’s indemnity obligations hereunder shall also include any and all
claims made by any entity on account of an alleged failure by Consultant to
satisfy any such tax or withholding obligations.
25.    Liability Limitation.     EXCEPT AS PROVIDED IN SECTIONS 12(d), 23 AND
24, NOTWITHSTANDING ANYTHING OTHERWISE TO THE CONTRARY, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, EXEMPLARY, INDIRECT,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.
26.    Waiver of Jury/Limitations of Actions; Attorney’s Fees. Aerohive and
Consultant hereby agree, to the fullest extent permitted by law, to waive any
right or claim to adjudication by jury of any claim or cause asserted against
the other and arising hereunder. In any judicial proceeding arising out of this
Agreement, or Services or products performed or provided hereunder, neither
party is entitled to recover its attorneys’ fees or costs incurred pertaining to
such proceeding (whether such party is the prevailing party).
27.    Entire Understanding. This Agreement contains the entire understanding of
the parties regarding its subject matter, and supersedes any and all prior
communications, representations and agreements, whether written or oral. This
Agreement can only be modified to the extent by a subsequent written agreement
executed by the designated Consultant and Aerohive Notice Contact identified
above.
28.    No Obligation to Proceed with Additional Services or Business
Relationship. Except as expressly provided herein, neither party has any
obligation by virtue of this Agreement to proceed with any transaction between
them, and any proposal, design or similar item presented to either party by the
other shall be without obligation or restriction on the party.
29.    Notices. All notices required or given herewith shall be addressed to
Aerohive or Consultant at the designated addresses and to the attention of the
designated Notice Contact identified above, by registered mail, special
delivery, or by certified courier service.
30.    Waiver. Failure by a party to take affirmative action with respect to any
breach of these terms and conditions by the other party shall not be construed
as a waiver of that breach or of future breaches.
/    /    /
/    /    /
/    /    /




--------------------------------------------------------------------------------




EXHIBIT A
Statement of Work


The scope of services to be performed under this Agreement is specifically
restricted to the consulting and/or specific services described below (the
“Services”):


Services:
At the reasonable request and direction of Aerohive, through its C.E.O. and/or
C.F.O., Consultant will be reasonably available during the Term to provide
assistance and consultation regarding the transition of his former
responsibilities as an Aerohive employee, and insight into the Company’s
corporate, Finance or functions, including processes, personnel, and resources,
and provide assistance and review as reasonably requested through the Company’s
Q3 close process.



Consultant will keep a time record and, upon written request provide to the
Company a copy thereof, with respect to the Services he provides during the
Term.




Commencement Date: September 1, 2015


Completion Date: December 1, 2015


Termination for Convenience Notice Period


30 days written notice by Aerohive or Consultant for termination for
convenience.




EXHIBIT B
Continued Service and Status of Existing Equity
Performance of the Services shall be deemed not to be a break in service of
Consultant, from the termination of Consultant’s prior employment with the
Company to the commencement of the continuing service relationship pursuant to
this Agreement. For this reason, any rights Consultant may hold as of the
Effective Date with respect to equity awards which existed as of the date of
termination of Consultant’s employment relationship with the Company shall be
deemed in full force and effect and continuing through the Term.


Consultant understands that any rights to incentive stock options (“ISOs”) which
have vested to Consultant as of the date of termination of his employment with
the Company must be exercised within 90 days of such date in order to preserve
any tax-preferred benefits or status. Any rights to ISOs which have vested to
Consultant as of the date of termination of his employment with the Company but
which Consultant does not exercise within 90 days of such date will
automatically, and without further action of or notice from the Company, convert
to non-qualified stock options (“NQLs”) with the loss to Consultant of
ISO-related, tax-preferred benefits or status. Consultant also understands that
any income he may recognize with respect to the exercise during the Term of any
rights to stock options vested to Consultant as of the date of termination of
his employment with the Company may be subject to surcharges or less-favorable
tax treatment, given Consultant’s then-status as a consultant to (and not
employee of) the Company. Consultant will be solely responsible for taxes
assessable and payable with respect to the exercise during the Term of any
rights to stock options vested to Consultant as of the date of termination of
his employment.






--------------------------------------------------------------------------------




Consultant understands and agrees that, notwithstanding the foregoing, any
rights or expectations Consultant may have with respect to equity awards which
existed as of termination of Consultant’s prior employment with the Company will
at all times be subject to the terms, conditions and requirements of the
respective award agreement and stock plan from which the award issued.


Payment for Services


Continued vesting, as provided above.


Payment for Services


Consultant understands and agrees that Consultant’s sole consideration for the
Services will be the continued vesting during the Term of equity awards, whether
in the form of RSUs or stock options (and whether ISOs or NQLs) which existed as
of the date of termination of Consultant’s employment relationship with the
Company (unless and to the extent Aerohive and Consultant agree in writing to
additional compensation and consideration in the form of an amendment to this
Exhibit B).




Payment for Expenses


Aerohive shall reimburse Consultant for all out-of-pocket expenses (round trip
transportation, hotel, and meals) actually reasonably incurred by Consultant at
Aerohive’s reimbursement rate, in connection with any trip made by Consultant at
the specific request and with the prior written approval of Aerohive. If out of
town Services are required, all travel will be established by Aerohive’s
internal travel operations and policies. Aerohive will not pay for local travel
or mileage between Aerohive and Consultant’s home or office.




